Citation Nr: 1113913	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from April 2004 to May 2006.

This matter has been certified to the Board of Veterans' Appeals (BVA or Board) as an appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The rating decision, in pertinent part, granted service connection for multiple sclerosis and assigned a 30 percent disability evaluation, effective May 2, 2006.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In particular, the Veteran and his service representative contend that his service-connected multiple sclerosis is worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded a VA examination in April 2008, and that a copy of the examination report is associated with his claims file.  

The Veteran has since indicated that his multiple sclerosis is more disabling than at the time of  his April 2008 examination.  This has not gone unnoticed by his representative.  Given the length of time that has elapsed since the Veteran's most recent VA examination and his contention that his multiple sclerosis has worsened, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current severity of his multiple sclerosis, in order to effectively evaluate the Veteran's service-connected disability.  Likewise, the Board notes that the February 2008 VA eye examination report noted that the Veteran described experiencing Uthoff's phenomenon, and that he could not determine if the Veteran had any residual field deficits absent a visual field test, but that the report indicates that such testing was not undertaken.  As such, more recent objective characterizations of this condition and its associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context-which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to an increased disability evaluation.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of his service-connected multiple sclerosis.  Conduct all testing and evaluation, including any neurological and/or visual field tests indicated, and review the results of any testing prior to completion of the examination reports.  

The examiners should also comment on the Veteran's current level of social and occupational impairment due to his service-connected multiple sclerosis, including the duration and severity of the exacerbations.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report; the examiner should explicitly distinguish between symptoms attributable to his service-connected multiple sclerosis and those attributable to his other service-connected and nonservice-connected disabilities.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to review the February 2008 VA neurological and March 2008 VA eye examination reports and the examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

2.  Following completion of the above, the RO should readjudicate the issue of entitlement to an increased disability rating for multiple sclerosis.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


